Title: Abigail Adams Smith to John Quincy Adams, 18 April 1790
From: Smith, Abigail Adams
To: Adams, John Quincy


Richmond April 18th 1790—
I had the pleasure to receive a letter from my Dear Brother many weeks since, I must acknowledge that I have been very deficient in attention by thus long neglecting to acknowledge its receipt, and I cannot find any sufficient appology to you, except a certain Indolence which at times takes possession of me and unfits me for writing—and which I presume others are not more exempt from them my self, I dare say you can as easily imagine its existance and affects as I could describe them,
the Communications which I made in my last respecting your Fathers oppinion of your going to Boston were taken from his General Conversation but was not official information but as I am informed that several Letters have passed between you since that time upon the Subject, I presume and hope that you are possessed of his sentiments upon it, and that they do accord in all respects with your wishes,— I do not think that you have any right at this period to Complain of any want of Success in your pursuits, do not anticipate such an Evil, for I cannot admit the idea that it can ever be realized, your situation will become every day more agreeable and sattisfactory as you become engaged in Business that will employ your time; engage your attention; render you independant; and enable you to promote the Happiness of others; busy minds are never Sattisfied unless their time and attention, is fully engaged, upon subjects which they esteem worthy of them
you must excuse me if I do not give any beleif to your Confession of the existance of an attachment to which “reason and Prudence would oppose their influence” I have other oppinions of your judgement and discretion than to suppose you have given your mind up uninfluenced by reason and Prudence,— I could not even advise you to permit yourself to become speedily engaged in an attachment upon which must devolve your future happiness, prosperity, and Success,— if it is not too late to advise,—I would rather offer mine, in favour of your first settling in business and takeing time to form a more extensive acquaintance with the World,— I am Sensible that your knowledge of Mankind is more enlarged and Extensive than perhaps any young Man of your age Possesses. that your knowledge of Books is Superior, and that your acquaintance with Human Nature has been derived from observation as well as from reading, that you have traversed those paths of Science and Learning which others much more advanced in years have yet to pursue—but you may yet be deficient in Practical knowledge, and as one who feels much interested in your Prosperity and Wellfare, I could wish to see you a few years further advanced in Life before you engage in a Connection which if you form at present must impede your progress and advancement
but if your mind is already engaged—I shall not hesitate to beleive that the object is in every respect worthy of your Partiallity, and if so time for Consideration will not abate the degree; or Chancell the weight of the engagement upon your mind,—
but I am sure that I have said enough upon a Subject which I had no pre-intention of mentioning when I took up my Pen, I hope you will not think I have been too explicit, or permit thease my Sentiments if they should not accord with your oppinions to interfere with the future Confidence of your letters, I shall ever Consider myself flattered by your Confidence and Communications upon every Subject, but I shall never excite them for unworthy purposes or to expose to others who may view things through a different medium from what they are intended
I am prepareing and expect to remove to New York the first week in May we have taken a House in Nassau Street, at which, (should you make an excursion in the Course of the Summer to this place) I shall be very happy to receive you, and flatter myself it will be in my Power to Contribute more to your amusement, and Happiness, than it was at your last visit; Mr Smith desires me to present his regards to you upon the Subject of Politicks I must refer you to Mamma and your Brother I do not pretend to understand them nor to attend to them, it seems to be a General observation that Congress set day after day and do nothing,—
My Chrildren are well and Willm desires to be remembered to you I am with Sincere affection your Sister
A S—
